 DOUGLAS AIRCRAFT- COMPANY; INC.443There remains the matter of determining whether the new evidence,considered to-jeether with relevant evidence in the previous record,, establishes Respondents',de-fense that the applicants made no bona fide attempts to obtain employment.Layingaside(as the -court did)the pointthat Gilker's statements were made during thecourse of settlement negotiations,the statements do, of course,constitute evidenceof relevance in support of that defense. But the new evidence does notestablishthedefense;it does not refute the testimony of the applicants themselves(still undenied)as to their need of work and their genuine desire for it, or their denials that they hadbeen coached by or had received instructions from the union representative as tohow to present themselves.Indeed,Gilker's testimony now corroborates them in thelatter respects.The new evidence thus leaves their testimony uncontradicted andunimpeached._What the new evidence shows is that during the course of the settlement con-ference Gilker made certain representationswhichreflected seriously on his goodfaithif theywere true,and which,if false, reflected on his judgment and his tactics.What the entire evidence shows is that his representations were false.In sum,the entire evidence does not establish that the applicants were aware of or,that they had knowingly participated in a scheme to entrap Respondents into a viola-tion.of the Act.Cf.VaughnBowen,93 NLRB 1147, 1179-80. Itshows to the=contrary that the applicants genuinely desired to work for Respondents and wouldhave accepted the jobs they sought if offered to them.The Babcock&Wilcox Com-pany,110 NLRB 2116,distinguishingVaughn Bowen, supra.It being concluded and found that the evidence fails to establish Respondents' de-fense that the applicants made nobonafideattemptto obtain employment, it is ac-cordingly recommended that the Board reaffirm its previous findings of unfair laborpractices against Respondents.Douglas Aircraft Company,Inc.andAircraft Technical WorkersUnion,Local No.1, Petitioner.Case No. 16-RC-1562. July 09,1955DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William H. Renkel, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involvedclaimto represent employeesof the Employer.'3.No question affecting commerce exists concerning the representstion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act for the followingreasons:The Petitioner seeks to sever from a plantwide unit presently repre-sented by the Intervenor, employees in the tooling subdivision in thefollowing job classifications : master layout man, loftsmen, planners,tool designers, tool liaison men, tool project men, duplicatingmachineoperators, production control clerks, planning clerks, planningreleaseIInternationalUnion,UnitedAutomobile,AircraftandAgriculturalImplementWorkers ofAmerica, CIO,and its Local No. 1093 were permitted to intervene at the hear-ing in this proceeding on the basis of their certification and contract with the Employerfor the-production and maintenance employees at the Employer's Tulsa division.113 NLRB No. 47. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDclerks, and production control dispatchers.The record reveals thatemployees in the first six of these classifications perform the technicalfunctions necessary for the translation of engineering blueprints anddesigns into the graphic and written instructions and specificationsrequired to direct the actual fabrication of tools and the assembly ofthe aircraft and its subassemblies.They include all the technicalemployees in the tooling subdivision.Employees in the last five ofthe above-listed job classifications-the duplicating machine operators,clerks, and dispatchers-although they work in close association withthe planners and may be promoted to lower planner classifications-areengaged entirely in clerical work.The record in this case does not establish to our satisfaction that theunit sought includes all the technical employees working in the manysubdivisions of the Employer's Tulsa division plant.For this reason 2and because the unit requested by the Petitioner also includes non-technical employees, we find the requested unit inappropriate for thepurposes of collective bargaining and shall dismiss the petition.[The Board dismissed the petition.]2 SeeDouglasAircraftCompany, Inc.,92 NLRB 702,at 703;E. I. Dupont do Nemours,and Company,Inc.,107 NLRB 734, at 740.AmericanLoose Leaf CorporationandBookbinders& MachineOperatorsUnionNo. 25,International Brotherhood of Book-binders,AFL.Case No. 2-CA-4?61. August 1, -1955DECISION AND ORDEROn May 25, 1955, Trial Examiner Arthur Leff issued his Interme-diate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner.ORDERUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National Labor113 NLRB No. 49.